              Case 1:21-cv-00934-AJN Document 69 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                7/21/2021


 Harleysville Worcester Insurance Company, et al.,

                         Plaintiffs,
                                                                       21-cv-934 (AJN)
                  –v–
                                                                            ORDER
 Consigli & Associates, LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        On July 20, 2021, Third-Party Defendant National Union Fire Insurance Company of

Pittsburgh, PA filed a motion to dismiss Third-Party Plaintiff 99 Wall Development Inc.’s third-

party complaint. Dkt. No. 68. Pursuant to Rule 3.F. of this Court’s Individual Practices in Civil

Cases, on or before July 30, 2021, the 99 Wall must notify the Court and its adversary in writing

whether (1) it intends to file an amended pleading and when it will do so or (2) it will rely on the

pleading being attacked. 99 Wall is on notice that declining to amend its pleadings to timely

respond to a fully briefed argument in National Union’s motion to dismiss may well constitute a

waiver of its right to use the amendment process to cure any defects that have been made

apparent by National Union’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave

to amend has long been held proper, such as undue delay, bad faith, dilatory motive, and

futility”).

        If 99 Wall chooses to amend, National Union may then (a) file an answer; (b) file a new

motion to dismiss; or (c) submit a letter stating that it intends to rely on the initially-filed motion

to dismiss.
         Case 1:21-cv-00934-AJN Document 69 Filed 07/21/21 Page 2 of 2




       Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.



       SO ORDERED.

Dated: July 21, 2021                       __________________________________
       New York, New York                           ALISON J. NATHAN
                                                  United States District Judge
